UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012. or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-23017 ECHO THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 41-1649949 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 8 Penn Center 1lvd, Suite 300 Philadelphia, PA (Address of principal executive offices) (Zip code) (215) 717-4100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R As of May 9, 2012, 39,198,428 shares of the registrant’s Common Stock. $0.01 par value, were issued and outstanding. Table of Contents ECHO THERAPEUTICS, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2012 TABLE OF CONTENTS Item Page PART I - FINANCIAL INFORMATION 1. Consolidated Financial Statements: Consolidated Balance Sheets as of March 31, 2012 and December 31, 2011 1 Consolidated Statements of Operations for the three months ended March 31, 2012 and 2011 2 Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 3 Notes to Consolidated Financial Statements 5 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 4. Controls and Procedures 20 PART II - OTHER INFORMATION 1. Legal Proceedings 21 5. Other Information 21 6. Exhibits 21 SIGNATURES 22 EXHIBIT INDEX 23 -i- Table of Contents PART I—FINANCIAL INFORMATION Item 1. Financial Statements. Echo Therapeutics, Inc. Consolidated Balance Sheets March 31, December 31, (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Cash restricted pursuant to a vendor letter of credit Accounts receivable — Stock subscriptions receivable — Prepaid expenses and other current assets Total current assets Property and Equipment, at cost: Computer equipment Office and laboratory equipment (including assets under capitalized leases) Furniture and fixtures Manufacturing equipment Leasehold improvements Less-Accumulated depreciation and amortization ) ) Net property and equipment (including assets under capitalized leases) Other Assets: Intangible assets, net of accumulated amortization Deposits and other assets Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Deferred revenue Current portion of notes payable and capital lease obligation, net of discounts Derivative warrant liability Accrued expenses and other liabilities Total current liabilities Notes payable and capital lease obligation, net of current portion and discounts Deferred revenue, net of current portion Total liabilities Commitments Stockholders’ Equity: Convertible Preferred Stock: Series C, $0.01 par value, authorized 10,000 shares, issued and outstanding 9,974.185 shares at March 31, 2012 and December 31, 2011 Series D, $0.01 par value, authorized 3,600,000 shares, issued and outstanding 3,006,000 shares at March 31, 2012 and December 31, 2011 (preference in liquidation of $3,006,000 at March 31, 2012) Common Stock, $0.01 par value, authorized 100,000,000 shares, issued and outstanding38,836,022and 38,543,944 shares at March 31, 2012 and December 31, 2011, respectively Additional paid-in capital Common stock subscribed for but not paid for or issued, 0 and 33,333 shares at March 31, 2012 and December 31, 2011, respectively — Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. -1- Table of Contents Echo Therapeutics, Inc. Consolidated Statements of Operation (Unaudited) For the Three Months Ended March 31, Licensing revenue $ $ Other revenue — Total revenues Operating Expenses: Research and development Selling, general and administrative Total operating expenses Loss from operations ) ) Other Income (Expense): Interest income Interest expense ) ) Loss on extinguishment of debt/payables — ) Derivative warrant liability gain (loss) ) Other income (expense), net ) Net loss ) ) Deemed dividend on beneficial conversion feature of Series D Convertible Preferred Stock — ) Accretion of dividends on Convertible Perpetual Redeemable Preferred Stock — ) Net loss applicable to common shareholders $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) Basic and diluted weighted average common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. -2- Table of Contents Echo Therapeutics, Inc. Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Share-based compensation, net Fair value of common stock and warrants issued for services Derivative warrant liability (gain) loss ) Non-cash loss on extinguishment of debt — Non-cash interest expense — Changes in assets and liabilities: Accounts receivable Prepaid expenses and other current assets ) ) Deposits and other assets — Accounts payable ) Deferred revenue ) ) Accrued expenses and other liabilities ) ) Net cash used in operating activities ) ) Cash Flows from Investing Activities: Purchase of property and equipment ) ) Decrease in restricted cash — Net cash provided by (used in) investing activities ) Cash Flows From Financing Activities: Proceeds from the exercise of warrants — Proceeds from issuance of common stock and warrants, net of issuance costs Principal payments for capital lease obligations ) ) Proceeds from issuance of Series D Convertible Preferred Stock, net of issuance costs — Proceeds from bridge notes — Repayment of bridge notes — ) Proceeds from exercise of stock options — Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. -3- Table of Contents Echo Therapeutics, Inc. Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, Supplemental Disclosure of Cash Flow Information and Non-Cash Financing Transactions: Cash paid for interest $ $ Accretion of dividend on Series B Perpetual Redeemable Preferred Stock — $ Deemed dividend on beneficial conversion feature of Series D Convertible Preferred Stock — $ Issuance of common stock in settlement of short term note — $ Conversion of notes payable and accrued interest into Series D Convertible PreferredStock — $ Reclassification of derivative warrant liability to additional paid-in capital — $ Fair value of common stock issued for short-term note extension — $ Fair value of warrants issued to financial advisors as financing costs — $ Fair value of common stock issued in connection with settlement agreement $ $ — The accompanying notes are an integral part of these consolidated financial statements. -4- Table of Contents Echo Therapeutics, Inc. Notes To Consolidated Financial Statements Quarter Ended March 31, 2012 (Unaudited) ORGANIZATION AND BASIS OF PRESENTATION Echo Therapeutics, Inc. (the “Company”) is a transdermal medical device company with significant expertise in advanced skin permeation technology that is primarily focused on continuous glucose monitoring and needle-free drug delivery.The Company is developing its Prelude® SkinPrep System (“Prelude”) as a platform technology to allow for significantly enhanced and painless skin permeation that will enable two important applications: · analyte extraction, with the Symphony® tCGM System (“Symphony”) for needle-free, continuous glucose monitoring for use in hospital critical care units and for people with diabetes; and · enhanced needle-free drug delivery. The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary, Sontra Medical, Inc., a Delaware corporation. All significant intercompany balances and transactions have been eliminated in consolidation. The accompanying unaudited consolidated financial statements have been prepared in conformity with generally accepted accounting principles (“GAAP”) in the United States consistent with those applied in, and should be read in conjunction with, the Company’s audited consolidated financial statements and related footnotes for the year ended December 31, 2011 included in the Company’s Annual Report on Form 10-K as filed with the United States Securities and Exchange Commission (“SEC”) on March 15, 2012. These unaudited consolidated financial statements reflect all adjustments, consisting only of normal recurring adjustments, which are, in the opinion of management, necessary for a fair presentation of the Company’s financial position as of March 31, 2012 and its results of operations and cash flows for the interim periods presented and are not necessarily indicative of results for subsequent interim periods or for the full year. The interim financial statements do not include all of the information and footnotes required by GAAP for complete financial statements and allowed by the relevant SEC rules and regulations; however, the Company believes that its disclosures are adequate to ensure that the information presented is not misleading. Certain amounts in prior periods have been reclassified to conform to current presentation. The accompanying consolidated financial statements have been prepared on a basis assuming that the Company is a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.As of March 31, 2012, the Company had cash of approximately $5,910,000, working capital of approximately $4,525,000 and an accumulated deficit of approximately $84,556,000.We will require additional capital to fund our product development, research, manufacturing and clinical programs in accordance with our current projected level of operations.The Company has funded its operations in the past primarily through debt and equity issuances.Management intends to pursue additional financing to fund its operations.Although management believes that it will be successful in securing additional financing, no assurances can be given as to the success of these plans or that such capital will be available to the Company in sufficient amounts to meet its operating cash needs or on terms acceptable to the Company.The consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties. -5- Table of Contents (2) CASH AND CASH EQUIVALENTS As of March 31, 2012, the Company held approximately $5.9 million in cash and cash equivalents. The Company’s cash equivalents consist solely of bank money market funds. From time to time, the Company may have cash balances in excess of federal insurance limits. The Company has never experienced any previous losses related to these balances. All of the Company’s non-interest bearing cash balances were fully insured at March 31, 2012 due to a temporary federal program in effect from December 31, 2010 through December 31, 2012.Under the program, there is no limit on the amount of insurance for eligible accounts.Beginning in 2013, insurance coverage will revert to $250,000 per depositor at each financial institution and non-interest bearing cash balances may again exceed federally insured limits. (3) INTANGIBLE ASSETS The Company’s intangible assets are related to the acquisition of assets from Durham Pharmaceuticals Ltd. in 2007 and are summarized as follows: March 31, December 31, Estimated Accumulated Life Cost Amortization Net Net Contract related intangible asset: Cato Research discounted contract 3 years $ $ $
